Green, J. (dissenting).
I respectfully dissent. Under the loss settlement section of the policy, defendant agreed to pay the cost to repair or replace plaintiffs dwelling. That section further provides that defendant’s obligation to pay more than the actual cash value of the damage does not arise unless "actual repair or replacement is complete.” Nothing in the policy imposes the additional condition that the repair or replacement be made by plaintiff himself. Had defendant intended to place that further limitation upon plaintiffs recovery, it could have done so explicitly (see, Ruter v Northwestern Fire & Mar. Ins. Co., 72 NJ Super 467, 178 A2d 640, certification denied 37 NJ 229, 181 A2d 12; Reese v Northern Ins. Co., 207 Pa Super 19, 215 A2d 266). The average policyholder would not read that unstated limitation on the right to recover repair or replacement costs into the policy (see, Miller v Continental Ins. Co., 40 NY2d 675, 676; Lewis v Ocean Acc. & Guar. Corp., 224 NY 18, 21). Furthermore, it is undisputed that plaintiff remains the legal owner of the insured premises (see, Lind v Lind, 203 AD2d 696, lv denied 84 NY2d 803). Unlike the policyholder in Paluszek v Safeco Ins. Co. (164 Ill App 3d 511, 517 NE2d 565), therefore, plaintiff did not divest himself of his interest in the property before seeking replacement coverage under the policy (see, Johnson v New York Mut. Underwriters Ins. Co., 182 AD2d 1070).
Denman, P. J., Balio and Boehm, JJ., concur with Wesley, J.; Green, J., dissents in a separate opinion.
Order affirmed, with costs.